FILED
                                                                  SEPTEMBER 24, 2019
                                                               In the Office of the Clerk of Court
                                                              WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                         )
                                             )         No. 36327-9-III
                      Respondent,            )
                                             )
       v.                                    )
                                             )
TONY L. BOYER,                               )         UNPUBLISHED OPINION
                                             )
                      Appellant.             )

       KORSMO, J. — Tony Boyer’s appeal challenges the imposition of three legal

financial obligations (LFOs). The State concedes the issue. We remand with direction to

strike the noted LFOs.

                               PROCEDURAL HISTORY

       Mr. Boyer entered guilty pleas on July 25, 2018, to one count of felony violation

of a no contact order and one count of witness tampering and was sentenced the

following month. The court imposed financial obligations called for in the plea

agreement, including a $200 criminal filing fee, $385 in sheriff’s service fees, and a $100

DNA collection fee.
No. 36327-9-III
State v. Boyer


      On appeal to this court, Mr. Boyer argues that the noted LFOs were erroneously

imposed. A panel considered his appeal without hearing argument.

                                       ANALYSIS

      In light of the State’s concession, little need be stated here. After the crimes

involved here were committed, but before the guilty pleas and sentencing, the legislature

amended the statutes governing imposition of financial obligations on criminal

defendants. In State v. Ramirez, 191 Wash. 2d 732, 426 P.3d 714 (2018), the Washington

Supreme Court ruled that the amendments were retroactive and applied to all sentencings

that were not final on the effective date of the new legislation, June 7, 2018. LAWS OF

2018, ch. 269.

      Because the amendments were in effect at the time of sentencing and applied

retroactively to unadjudicated offenses, they governed Mr. Boyer’s case. The State

agrees that a DNA collection fee previously had been assessed against Mr. Boyer. As a

result of the 2018 amendments, the trial court erred in assessing a new DNA fee.

      The filing and service fees are discretionary costs that cannot be imposed on

indigent offenders. The State agrees that Mr. Boyer meets the indigency requirements

established in RCW 10.101.010(3)(a)-(c). Accordingly, the trial court lacked authority to

impose these two fees.




                                             2
No. 36327-9-III
State v. Boyer


       The case is remanded to the Asotin County Superior Court with directions to strike

the three noted financial obligations.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:



 lA�,v- W �'IN\_\�
       Lawrence-Berrey, .J.
                              1
                                  c.. � •

       Siddoway, J.




                                            3